DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-11, 14, 29, and 50-61) in the reply filed on May 23, 2022 is acknowledged.

Information Disclosure Statement
The references cited within the IDS documents submitted on August 28, 2020 and May 3, 2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 14, and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the contact" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The “contact” in claim 11 is described as “elongated from the transfer gate to the metal layer”, which corresponds to numeral 2-216a in figure 2-2A.  However, claim 11 depends on claim 3, and claim 3 recites a contact…the contact in claim 3 is the optical barrier component from claim which is configured to block photons, and corresponds to numeral 2-214b in figure 2-2A.  Therefore, the “contact” in claim 11 is not the same contact as in preceding claims 1-3 from which claim 11 depends.  (Further evidence of the different contacts can be elucidated from claims 6 & 7; the contact claimed in claim 11 is most likely the “second contact” mentioned in claim 6.)  
Claim 14 is also rejected, as it is dependent upon claim 11 and thus inherits the deficiency of claim 11.
Similar to the above analysis of claim 11, claim 58 also recites “the contact” in line 7.  Claims 59 and 60 are also rejected, as they are dependent upon claim 58 and thus inherit the deficiency of claim 58.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 29, 50, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0197910 A1, hereinafter “Lee”).
As to claim 1, Lee teaches an integrated device in figure 4, which comprises: 
a photodetection region (PD); 
one or more storage bins (i.e. storage diode, SD) spaced from the photodetection region in a first direction; and 
an optical barrier (500).
As to the language of claim 1, specifically “configured to block at least some photons from reaching the one or more charge storage bins”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Lee teaches the exact same structure as recited within the claim.

As to claim 2, Lee teaches the optical barrier comprises an at least partially opaque component.  See paragraph 0094, the optical barrier is a metal shielding film.  

As to claim 61, Lee teaches the integrated device further comprising a transfer gate (20).  As to the language of claim 61, specifically “wherein the transfer gate is configured to provide an electrical bias at a semiconductor region between the photodetection region and the one or more storage bins to selectively direct charge carriers from the photodetection region to the one or more storage bins for determination of one or more fluorescence lifetimes”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Lee teaches the exact same structure as recited within the claim.

As to claim 29, Lee teaches an integrated device in figure 4, which comprises: 
a photodetection region (PD); 
one or more storage bins (SD) electrically coupled to receive charge carriers from the photodetection region along a second portion of the primary path; and 
at least one barrier (500).
As to the language of claim 29, specifically “configured to receive emission photons along a first portion of a primary path” and “configured to block at least some photons and/or at least some charge carriers from reaching the one or more storage bins along at least one secondary path”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Lee teaches the exact same structure as recited within the claim.

As to claim 50, Lee teaches the optical barrier comprises an at least partially opaque component.  See paragraph 0094, the optical barrier is a metal shielding film.  
As to the language of claim 50, specifically “configured to block at least some photons from reaching the one or more charge storage bins along the at least one secondary path”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Lee teaches the exact same structure as recited within the claim.

Claims 1-3, 29, 50, 51, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 8,860,862 B2, hereinafter “Kobayashi”).
As to claim 1, Kobayashi teaches an integrated device in figure 4B, which comprises: 
a photodetection region (201); 
one or more storage bins (224/202) spaced from the photodetection region in a first direction; and 
an optical barrier (212, 225/226).
As to the language of claim 1, specifically “configured to block at least some photons from reaching the one or more charge storage bins”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Kobayashi teaches the exact same structure as recited within the claim.

As to claim 2, Kobayashi teaches the optical barrier comprises an at least partially opaque component.  See column 5, lines 22 et seq.

As to claim 3, Kobayashi teaches the at least partially opaque component comprises a contact.  See figure 4B, numeral 401.  

As to claim 61, Kobayashi teaches the integrated device further comprising a transfer gate (204).  As to the language of claim 61, specifically “wherein the transfer gate is configured to provide an electrical bias at a semiconductor region between the photodetection region and the one or more storage bins to selectively direct charge carriers from the photodetection region to the one or more storage bins for determination of one or more fluorescence lifetimes”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Kobayashi teaches the exact same structure as recited within the claim.

As to claim 29, Kobayashi teaches an integrated device in figure 4B, which comprises: 
a photodetection region (201); 
one or more storage bins (224/202) electrically coupled to receive charge carriers from the photodetection region along a second portion of the primary path; and 
at least one barrier (212, 225/226).
As to the language of claim 29, specifically “configured to receive emission photons along a first portion of a primary path” and “configured to block at least some photons and/or at least some charge carriers from reaching the one or more storage bins along at least one secondary path”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Kobayashi teaches the exact same structure as recited within the claim.

As to claim 50, Kobayashi teaches the optical barrier (212, 225/226) comprises an at least partially opaque component.  See column 5, lines 22 et seq.
As to the language of claim 50, specifically “configured to block at least some photons from reaching the one or more charge storage bins along the at least one secondary path”, the applicant should note that this is merely intended use/functional language, and does not add any patentable weight to the device/structure claim; furthermore, Kobayashi teaches the exact same structure as recited within the claim.

As to claim 51, Kobayashi teaches the at least partially opaque component comprises a contact.  See figure 4B, numeral 401.

Allowable Subject Matter
Claims 4 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 5-10 and 53-57 are also objected to as being dependent upon an objected claim.)






Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812